Citation Nr: 1539504	
Decision Date: 09/15/15    Archive Date: 09/24/15	

DOCKET NO.  08 23 273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to an effective date earlier than April 11, 2007 for the award of a 10 percent evaluation for sinusitis.  
 
2.  Entitlement to an evaluation in excess of 10 percent for sinusitis since April 11, 2007.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1986 to July 1996.  
 
This case originally came before the Board of Veterans' Appeals (Board) on appeal of June 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
This case was previously before the Board on October 2010, at which time it was remanded for additional development.  Subsequent to that remand, the RO, in a rating decision of December 2011, granted entitlement to service connection for sleep apnea.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  
 
In a decision of May 2014, the Board granted entitlement to a 10 percent evaluation for sinusitis effective from April 11, 2007, the date of a VA examination.  At that same time, the Board denied entitlement to an evaluation in excess of 10 percent for sinusitis from April 11, 2007.  
 
In a March 2015 Order, the United States Court of Veterans Appeals for Veterans Claims (Court) remanded the Board's May 2014 decision for action consistent with a Joint Motion for Partial Remand dated that same month.  The case is now, once more, before the Board for appellate review.  
 
The issue of entitlement to an evaluation in excess of 10 percent for sinusitis since April 11, 2007 is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  

FINDINGS OF FACT
 
1.  In conjunction with a claim for increase filed in May 2005, the Veteran was afforded a VA examination of the sinuses in July 2005.  
 
2.  In an unappealed rating decision of August 2005, the Veteran's claim for an increased rating for sinusitis was denied.  

3.  The August 2005 rating decision is final.
 
4.  The Veteran's current claim for an increased rating for sinusitis was received no earlier than September 12, 2006.  
 
5.  The Veteran's entitlement to a 10 percent evaluation for sinusitis arose no earlier than April 11, 2007, the date of a VA examination showing a history of episodes of sinusitis occurring as often six times per year.  
 
 
CONCLUSION OF LAW
 
Entitlement to an effective date earlier than April 11, 2007 for the award of a 10 percent evaluation for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.97, and Part 4 Diagnostic Code 6513 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's Veterans Benefits Management System electronic file, to include testimony presented at a hearing before the undersigned in July 2010, as well as both VA (including Virtual VA) and private examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the VBMS electronic file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Earlier Effective Date
 
The Veteran in this case seeks an effective date earlier than April 11, 2007 for the award of a 10 percent evaluation for service-connected sinusitis.  
 
In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  
 
In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider his complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Pursuant to applicable law and regulation, a 10 percent evaluation for sinusitis requires demonstrated evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  
 
The effective date of the award of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
 
In the March 2015 Joint Motion the parties agreed that the Board, at the time of its May 2014 decision, failed to address a July 2005 medical record showing that the Veteran had sinusitis a few times per year requiring the use of antibiotics anywhere between three to four times per year.  Further noted was that the Board had failed to address a December 2006 private medical record which diagnosed chronic sinusitis characterized by headache, nasal congestion, and pressure behind the eyes.  
  
With due respect to the signatories to the joint motion for remand the July 2005 VA medical examination was conducted more than one year prior to the claim for increase which precipitated the current appeal.  That examination resulted in an August 2005 rating decision denying entitlement to an increased rating for sinusitis.  The Veteran did not appeal the August 2005 rating decision.  Accordingly, the August 2005 rating decision denying entitlement to an increased rating for sinusitis is final.  38 U.S.C.A. § 7105 (West 2014).  

It was not until September 12, 2006 that the Veteran filed the claim for increase which resulted in the current appeal.  Under the circumstances, and pursuant to the provisions of 38 C.F.R. § 3.400, the Board was not required to specifically address evidence contained in the July 2005 VA examination report.  While VA is required to consider the appellant's recorded history the regulations do not give past medical reports precedence over current findings.  Hence, given its minimal probative value in evaluating the nature of any current disability since September 12, 2006, the Board was not required to discuss each and every piece of evidence created more than one year prior to the September 12, 2006 claim which led to the current appeal.  Francisco, 7 Vet.App. at 58 (where an increase in the level of the service connected disability is at issue the primary concern is the present level of that disability.) 
 
The March 2015 Joint Motion also noted that the Board had failed to address a December 2006 private medical record diagnosing chronic sinusitis characterized by headache, nasal congestion, and pressure behind the eyes.  However, contrary to that finding the Board's May 2014 decision specifically stated:

On subsequent private medical examination in December 2006, the Veteran complained of sinusitis 'on both sides,' the onset of which had been gradual and occurring for years.  According to the Veteran, his sinusitis was exacerbated by changes in temperature and season.  Symptoms associated with the Veteran's sinusitis were headache, nasal congestion, and pressure behind the eyes, but no post nasal drip.  On physical examination, there was an 80 percent obstruction of both nares.  However, the nasal mucosa was normal on both sides.  Further examination revealed a cartilaginous septum which was deviated, as well as bilateral inferior turbinates which were bluish, boggy, and hypertrophied.  The pertinent diagnosis noted was chronic sinusitis.  
 
Clearly, the Board did consider the December 2006 private medical examination in the context of its May 2014 decision assigning an effective date of April 11, 2007 for the award of a 10 percent evaluation for service-connected sinusitis.  Significantly, the December 2006 examination failed to provide evidence of the one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six nonincapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting requisite to the assignment of a 10 percent evaluation.  In fact, not until the April 11, 2007 VA examination showing a history of sinusitis occurring "as often as six times per year" was there evidence sufficient to warrant the assignment of a 10 percent evaluation.  Under the circumstances, entitlement to an effective date earlier than April 11, 2007 for the award of a 10 percent evaluation for service-connected sinusitis is not in order.  

As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
 
ORDER
 
Entitlement to an effective date earlier than April 11, 2007 for the award of a 10 percent evaluation for service-connected sinusitis is denied.  
 
 

REMAND
 
The Veteran seeks entitlement to an evaluation in excess of 10 percent for sinusitis.  However, a review of the record would appear to indicate that the Veteran most recently underwent a VA examination for the purpose of determining the severity of that disability in February 2012, at this point, more than three years ago.  Moreover, the Veteran and his representative have consistently argued that symptomatology attributable to the Veteran's sinusitis more nearly approximates the criteria for a 30 percent evaluation than the 10 percent evaluation now in effect.  Under the circumstances, the Board is of the opinion that a contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
 
According, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since February 2012 should be obtained and incorporated in the Veterans Benefit Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.   If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
  
2.  The Veteran should then be afforded an additional VA otolaryngologic examination in order to determine the current severity of his sinusitis.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the examination the examiner must specifically address the current severity of any sinusitis, to include specific information regarding the presence and frequency of both incapacitating and nonincapacitating episodes, as well as the presence (or absence) of headaches, pain, and purulent discharge or crusting.  The examiner must specifically address any necessity for prolonged antibiotic treatment for sinusitis, to include whether the Veteran requires such treatment, as well as the duration of any such treatment. The examiner must reference those treatment records which support any finding of incapacitating episodes or a need for antibiotic treatment.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examine must specify in his report that the VBMS electronic file, as well as the Veteran's Virtual VA electronic file, have been reviewed.  
 
3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  
 
4.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 10 percent for sinusitis since April 11, 2007.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since April 2012.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


